


116 HR 7127 IH: To amend title XVIII of the Social Security Act to make technical amendments to the separate payment under the Medicare program for disposable negative pressure wound therapy devices.
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7127
IN THE HOUSE OF REPRESENTATIVES

June 8, 2020
Mr. Butterfield (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to make technical amendments to the separate payment under the Medicare program for disposable negative pressure wound therapy devices.


1.Technical amendments to Medicare separate payment for disposable negative pressure wound therapy devices
(a)In generalSection 1834(s) of the Social Security Act (42 U.S.C. 1395m(s)) is amended— (1)in paragraph (1), by adding at the end the following new sentence: Such separate payment shall be a national payment rate established each year for the applicable disposable device itself, and not for the related professional services or home visit to furnish the device, and shall be made under the prospective payment system established under section 1895, as an add-on payment for the device in addition to other payments available to a home health agency under such section.;
(2)in paragraph (3), by adding at the end the following new sentences: In calculating the separate payment amount for applicable disposable devices in a given year, the Secretary shall assume no facility level adjustments are applied and the wage adjustment factor shall be 1.0, regardless of the wage adjustment factor that would otherwise apply under section 1833(t). The separate payment for the applicable disposable device shall be made under the prospective payment system established under section 1895, and nothing in this paragraph shall be construed to authorize the separate payment for the applicable disposable device to be under a different payment system.; and (3)by adding at the end the following new paragraph:

(4)ImplementationAs part of submitting claims eligible for or related to the separate add-on payment established under this subsection, the Secretary shall accept and process claims submitted using the type of bill that is most commonly used by home health agencies to bill services under a home health plan of care, and the Secretary shall not require home health agencies to account for the time spent applying the applicable disposable device separately from the time spent treating other conditions or to submit claims for payment under a payment system other than the prospective payment system established under section 1895.. (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall promulgate interim final regulations implementing the provisions of, including amendments made by, subsection (a).

